Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference listed in the IDS has been considered.  A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US Pub 2015/0106078, in view of Ayadi (“Ontology population with deep learning-based NLP: a case study on the Biomolecular Network Ontology”, Procedia Computer Science. Sept 2019).

Regarding claim 1, Chang discloses a method for training an ontology system, the method comprising: 
selecting an ontology topic (¶ [0063], using one or more ontology or taxonomy tools that allow topic ontologies or taxonomies); 
priming, by an ontology topic primer, a pretrained predictive language model to create a predictive primed model based on one or more ontological rules corresponding to the selected ontology topic (¶ [0063], using extraction rule to corresponding topic); 
generating, using the predictive primed model, natural language text based on the ontology topic and guidance of a prediction steering component (¶ [0063], text extraction model rule for training/learning); 
guiding, by the prediction steering component, the predictive primed model in selecting text that is predicted to be appropriate for the ontology topic and the generated natural language text (¶ [0063], implementing natural language text); 
processing, by an ontology extractor, the generated natural language text to generate extracted ontology rules (¶ [0063], generating extracted ontology); 
comparing the extracted ontology rules to one or more rules of an ontology rule database that correspond to the ontology topic (¶ [078], can be compared to determine whether the received content differs from previously analyzed content); and 
performing, by an ontology comparator (¶ [078], can be compared to determine whether the received content differs from previously analyzed content), but Chang does not explicitly disclose a check to determine if a performance of the ontology extractor is acceptable; however, Ayadi discloses check to determine if a performance of the ontology extractor is acceptable (p. 577. Sect. 3.4, modify to resulting propositions by applying some corrections entail to acceptable result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ayadi into Chang to better adapt it result to the ontologist’s or user’s feedback.

Regarding claim 16, Chang discloses a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of: 
implementing an ontology topic primer, a prediction steering component, an ontology extractor, and an ontology comparator (¶ [0063], using one or more ontology or taxonomy tools that allow topic ontologies or taxonomies);
 selecting an ontology topic(¶ [0063], using one or more ontology or taxonomy tools that allow topic ontologies or taxonomies);
 priming, by the ontology topic primer, a pretrained predictive language model to create a predictive primed model based on one or more ontological rules corresponding to the selected ontology topic (¶ [0063], using extraction rule to corresponding topic); 
generating, using the predictive primed model, natural language text based on the ontology topic and guidance of the prediction steering component (¶ [0063], text extraction model rule for training/learning);
 guiding, by the prediction steering component, the predictive primed model in selecting text that is predicted to be appropriate for the ontology topic and the generated natural language text (¶ [0063], implementing natural language text); 
processing, by the ontology extractor, the generated natural language text to generate extracted ontology rules (¶ [0063], generating extracted ontology); 
comparing, by the ontology comparator, the extracted ontology rules to one or more rules of an ontology rule database that correspond to the ontology topic (¶ [078], can be compared to determine whether the received content differs from previously analyzed content); and 
performing, by the ontology comparator (¶ [078], can be compared to determine whether the received content differs from previously analyzed content) , but Chang does not explicitly disclose a check to determine if a performance of the ontology extractor is acceptable; however, Ayadi discloses check to determine if a performance of the ontology extractor is acceptable (p. 577. Sect. 3.4, modify to resulting propositions by applying some corrections entail to acceptable result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ayadi into Chang to better adapt it result to the ontologist’s or user’s feedback.

Regarding claim 17, Chang discloses an apparatus comprising: a memory; and at least one processor, coupled to the memory, and operative to perform operations comprising: 
implementing an ontology topic primer, a prediction steering component, an ontology extractor, and an ontology comparator selecting an ontology topic (¶ [0063], using one or more ontology or taxonomy tools that allow topic ontologies or taxonomies);
 priming, by the ontology topic primer, a pretrained predictive language model to create a predictive primed model based on one or more ontological rules corresponding to the selected ontology topic (¶ [0063], using extraction rule to corresponding topic);
 generating, using the predictive primed model, natural language text based on the ontology topic and guidance of a prediction steering component (¶ [0063], text extraction model rule for training/learning);
 guiding, by the prediction steering component, the predictive primed model in selecting text that is predicted to be appropriate for the ontology topic and the generated natural language text (¶ [0063], implementing natural language text);
 processing, by the ontology extractor, the generated natural language text to generate extracted ontology rules (¶ [0063], generating extracted ontology); 
comparing the extracted ontology rules to one or more rules of an ontology rule database that correspond to the ontology topic (¶ [078], can be compared to determine whether the received content differs from previously analyzed content); and
 performing, by the ontology comparator (¶ [078], can be compared to determine whether the received content differs from previously analyzed content) , but Chang does not explicitly disclose a check to determine if a performance of the ontology extractor is acceptable; however, Ayadi discloses check to determine if a performance of the ontology extractor is acceptable (p. 577. Sect. 3.4, modify to resulting propositions by applying some corrections entail to acceptable result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ayadi into Chang to better adapt it result to the ontologist’s or user’s feedback.

Regarding claim 2, Chang in view of Ayadi discloses the method of claim 1, further comprising repeating the priming, generating, guiding, processing, comparing, and performing operations, wherein the priming of the pretrained predictive language model uses results generated by the ontology comparator and a sequence of natural language tokens generated by the ontology topic primer that provides context to the pretrained predictive language model (¶ [0059],  enable media optimization tool 34d to use predictive modeling techniques to identify opportunities where marketing resources are likely to generate an increased return on investment with respect to impression-level bidding).

Regarding claim 3, Chang in view of Ayadi discloses the method of claim 1, further comprising pairing a coherent selection of ontological rules with natural language text that expressively and verbosely embeds the selection of ontological rules to generate a training dataset for training the ontology system (Ayadi, p. 576, last para., training deep learning models).

Regarding claim 4, Chang in view of Ayadi discloses the method of claim 1, further comprising training the ontology extractor, the ontology topic primer, and the ontology comparator using an adversarial training algorithm implemented as an iterative stochastic gradient descent optimization with a backpropagation of errors in one or more objectives (p. 576, last para. : used the stochastic gradient descent which is the dominant method used to train deep learning models).

Regarding claim 5, Chang in view of Ayadi discloses the method of claim 1, wherein the ontology topic primer comprises a sequence- to-sequence model implemented as a recurrent neural network model having a time dimension, the method further comprising training the ontology topic primer to produce natural language text that embodies given ontological rules, taking as input a sequence of tokens from one or more ontological rules of the ontology rule database, and outputting a sequence of natural language tokens (sect. 3.3.2, use the Word2vec which is a popular algorithm to learn word embeddings using a shallow neural network.).

Regarding claim 6, Chang in view of Ayadi discloses the method of claim 1, further comprising seeding the predictive primed model using a topic selection output to prime the predictive primed model with one or more of dictionary definitions and topic concepts prompting an ontology-to-text generator comprising the pretrained predictive language model to sequentially output words and consequently generate a corpus (¶ [0039] optional input/output interface is capable of flexibly managing workflows of the text extraction and analytics module).

Regarding claim 7, Chang in view of Ayadi discloses the method of claim 1, further comprising training the prediction steering component based on a ranked list of probabilities of a given word appearing in natural language text corresponding to the topic selection (sect. 3.3.2; the probability that a word c is in the context of another word w.).

Regarding claim 8, Chang in view of Ayadi discloses the method of claim 1, further comprising attempting production of ontologies in order to maximize a loss of an ontology comparator (p. 576, last para., V denotes the set of all vectors v of the words w that describe our model and for which we are trying to find the optimal values in order to maximize the objective function).

Regarding claim 9, Chang in view of Ayadi discloses the method of claim 1, wherein the ontology extractor comprises a sequence-to- sequence model implemented as a recurrent neural network that takes as input a sequence of tokens from the generated natural language text, the method further comprising outputting a sequence of tokens that express ontological rules (sect. 3.3.1-3.3.2).

Regarding claim 10, Chang in view of Ayadi discloses the method of claim 1, the extracted ontology rules capture semantics and relations between entities in the generated natural language text (sect. 3.3.2; The algorithm tries to place the vectors in space in order to approximate semantically close words and to move away semantically distant words).

Regarding claim 11, Chang in view of Ayadi discloses the method of claim 1, wherein the ontology comparator comprises an ontology matching algorithm using analogical similarity, the method further comprising computing a similarity score between two ontologies by mapping corresponding relations between each ontology and one or more corresponding role-filling objects (¶ [0087],  for example, a collapsible "offset" label 544), feature length expressed as a number of characters (see, for example, "length" label 546), and feature relevancy score (see, for example, "score" label 548). Additional or alternative types of analytical data can be provided).

Regarding claim 12, Chang in view of Ayadi discloses the method of claim 1, wherein the ontology comparator comprises a binary classifier implemented as a neural network that takes a set of token sequences as input, the method further comprising converting the set into a vector embedding, and assessing whether the set was one of generatively extracted and originating from the ontology rule database (sect. 3.3.2, The preprocessing textual data are processed to produce a language model based on word embedding for all provided corpus.).

Regarding claim 13, Chang in view of Ayadi discloses the method of claim 1, further comprising attempting to correctly classify the extracted ontology rules as one of one or more rules of an ontology rule database that correspond to one or more of the ontology topic and a synthesized ontology to minimize a loss metric.

Regarding claim 14, Chang in view of Ayadi discloses the method of claim 1, wherein a result of the comparison comprises an indication of the performance of the ontology extractor and is used to train the ontology extractor and the ontology topic primer.

Regarding claim 15, Chang in view of Ayadi discloses the method of claim 1, further comprising attempting to correctly classify given natural language text as one of ontology-synthesized text and genuine natural language text to minimize a loss metric (p. 576, last para., V denotes the set of all vectors v of the words w that describe our model and for which we are trying to find the optimal values in order to minimize the error).

Regarding claim 18, Chang in view of Ayadi discloses the apparatus of claim 17, the operations further comprising training the ontology extractor, the ontology topic primer, and the ontology comparator using an adversarial training algorithm implemented as an iterative stochastic gradient descent optimization with a backpropagation of errors in one or more objectives (p. 576, last para.: used the stochastic gradient descent which is the dominant method used to train deep learning models).

Regarding claim 19, Chang in view of Ayadi discloses the apparatus of claim 17, wherein the ontology topic primer comprises a sequence-to-sequence model implemented as a recurrent neural network model having a time dimension, the operations further comprising training the ontology topic primer to produce natural language text that embodies given ontological rules, taking as input a sequence of tokens from one or more ontological rules of the ontology rule database, and outputting a sequence of natural language tokens (sect. 3.3.2, use the Word2vec which is a popular algorithm to learn word embeddings using a shallow neural network.).

Regarding claim 20, Chang in view of Ayadi discloses the apparatus of claim 17, wherein the ontology comparator comprises an ontology matching algorithm using analogical similarity, the operations further comprising computing a similarity score between two ontologies by mapping corresponding relations between each ontology and one or more corresponding role-filling objects (¶ [0087],  for example, a collapsible "offset" label 544), feature length expressed as a number of characters (see, for example, "length" label 546), and feature relevancy score (see, for example, "score" label 548). Additional or alternative types of analytical data can be provided).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/            Examiner, Art Unit 2154